DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/10/2021 has been considered by the Examiner.
Status of Claims
Claims 1-25, filed on 10/21/2020, are under consideration.
Claim Objections
Claims 1-25 are objected to because of the following informalities:  these claims do not subscript the numbers next to the carbons; for example C3-C5 alkane and C2-C4 olefin should read C3-C5 alkane and C2-C4 olefin.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9-10, and 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 repeats the pressure range recited in pending claim 1 of 0-500 psig.
Claim 9 recites first fixed-bed catalyst “is suitable to activate” the alkane to produce the olefin; claim 1 already recites that the olefin is separated from the first-stage effluent which is produced by the contacting of the alkane with the catalyst. The same issue exist in claim 21.
Similarly, claim 10 recites that the second fixed-bed catalyst “is suitable” to convert the olefin into the second condensed liquid hydrocarbon with at least 5 carbons. Claim 1 already recites separating the second condensed liquid hydrocarbon with at least 5 carbons from the product of contacting of the gas phase, which contains the olefin, and the second fixed-bed catalyst. The same issue exist in claim 22.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  a search of pertinent prior art did not locate a teaching or suggestion for a method that contacts C3-C5 alkane with first fixed-bed catalyst at 400-650°C to product a first-stage effluent, separating the first stage effluent to produce a first condensed liquid hydrocarbon with at least 5 carbons and a gas phase comprising at least one C2-C4 olefin, contacting the gas phase with a second fixed-bed catalyst at a temperature lower than the first temperature and in the range of 200-400 °C to produce a second stage effluent, separating the second stage effluent to produce a second condensed liquid hydrocarbon with at least 5 carbons and unconverted alkane.
Similarly, the search did not locate any teaching or suggestion for the system of claim 19.
The conversion of alkanes to olefins and C5+ hydrocarbons by serial catalytic reactors is suggested by US 2021/0395178, US 2021/0355050, US 2020/0179917, US 2015/0126628, US 2013/0131414, US 2011/0152594, US 2011/0087000, US 2010/0041930, US 2008/0161620, US 4,919,896, US 4,560,536, and US 4,487,985. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772